Citation Nr: 0506213	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2002, for service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for bilateral sensorineural 
hearing loss and assigned a 100 percent rating effective from 
January 15, 2002, the date of receipt of the reopened claim 
for this condition.  The veteran wants an earlier effective 
date for the grant of service connection.  

The Board issued a decision in May 2004 denying the claim, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  And after considering a Joint 
Motion, the Court issued an Order in November 2004 vacating 
the Board's decision and remanding the case for compliance 
with the directives specified in the Joint Motion.  The case 
since has been returned to the Board.

Unfortunately, further procedural development is needed 
before the Board can readjudicate this appeal.  So the case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


REMAND

As mentioned, the January 2003 RO rating decision at issue 
granted service connection for bilateral hearing loss and 
assigned a 100 percent disability rating retroactively 
effective from January 15, 2002 (the date of receipt of the 
reopened claim for this benefit).  Records show that, after 
receiving the January 2002 petition to reopen the claim, the 
RO informed the veteran in April 2002 of the type of evidence 
and information needed to reopen and substantiate the claim.



The Joint Motion quotes language from the May 2004 Board 
decision stating that: 

Here, the veteran was never formally notified of 
the enactment of the VCAA or, as specifically 
relates to his claim currently on appeal, advised 
that evidence of an earlier filed claim is 
necessary to substantiate his claim for an 
earlier effective date.  See Huston v. Principi, 
17 Vet. App. 195 (2003).  

The Joint Motion further states that, upon remand from the 
Court, the Board should address VAOPGCPREC 8-2003 which held 
that:

Under 38 U.S.C. § 7105(d), upon receipt of a 
[NOD] in response to a decision on a claim, the 
[RO] must ... issue a [SOC] if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the [NOD].  If, 
in response to notice of its decision on a claim 
for which VA has already given the 
section 5103(a) notice, VA receives a [NOD] that 
raises a new issue, section 7105(d) requires VA 
to take proper action and issue a [SOC] if the 
disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

It appears there has been some misunderstanding concerning 
the RO's notice in April 2002.  While it is true that the 
April 2002 RO letter to the veteran never actually mentioned 
the Veterans Claims Assistance Act (VCAA), it did, 
as mentioned, notify him of the evidence and information 
necessary to reopen and substantiate his claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).  It did not, however, notify him of the type of 
evidence and information necessary for an effective date for 
the grant of this benefit prior to January 15, 2002, because 
this additional matter was a downstream element.  See 
Grantham v. Brown, 114 F .3d 1156 (1997).  In other words, 
his claim arose in the context of one for service connection, 
so this was the concern of the April 2002 development letter.  
And it was only later after service connection had been 
granted for his bilateral sensorineural hearing loss that his 
purported entitlement to an earlier effective date for this 
grant arose.  So the Board did not state there had not been 
compliance with the VCAA in not notifying the veteran of the 
evidence and information necessary to prevail on the 
underlying claim of service connection for bilateral hearing 
loss, in keeping with VAOPGPREC 8-2003.  Nevertheless, to 
comply with the November 2004 Court Order, the case is being 
remanded to the RO for the following action: 

1.  Ensure that all notification and development 
required by the VCAA and implementing VA 
regulations is completed specifically concerning 
the claim for an effective date earlier than 
January 15, 2002, for service connection for 
bilateral sensorineural hearing loss.  This, in 
particular, includes notifying the veteran that 
evidence of an earlier-filed claim is needed to 
show he is entitled to an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195 (2003).  

2.  Then readjudicate the claim for an earlier 
effective date in light of any additional 
evidence obtained.  The readjudication must 
specifically address and discuss, as required by 
the Court's November 2004 Order, whether 
VAOPGCPREC 8-2003 is applicable to this case.  

3.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) and 
give them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.




The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


